DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 July 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 29-33, 35, 37- 42, 44, and 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afergan et el., USPN 2008/0086524, in view of McNair, USPN 5,375,244.
With regard to claims 1, 31, and 40, Afergan discloses a method including providing data collection data that causes computing devices to collect active data (0041, 0042), receiving interest data including active data (0042) and passive data (0050) from a computing device attempting access to a protected page of a website (0013), performing an assessment including assessing the received interest data in conjunction with model data relating to prior sessions involving human interactions with the website (0154), and generating a probability value based on the assessment (VUS, 0155), wherein the probability value represents a likelihood that an operator of the computing device is a human being rather than an autonomic computer application (0040, 0155). Afergan discloses assessing the received interest data in conjunction with model data to determine if the actions match normal human behavior (0155) and that “normal” behavior can vary by site (0157), but does not specifically disclose a model based on prior sessions involving human interactions with the website. McNair discloses a method of protecting a resource against a likely fraud (abstract, column 1 lines 50-62) similar to that of Afergan, and further discloses comparing behavior to historical behavior when comparing behavior to “normal” behavior (column 11 lines 9-15). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to use the historical data of McNair to determine the normal behavior of Afergan for the motivation of improved identification of unauthorized users, a stated motivation of both references (Afergan 0128, McNair column 1 lines 6-9).
With regard to claims 2, 32, and 41, Afergan in view of McNair discloses the method of claim 1, as outlined above, and Afergan further discloses the model data comprises passive model data active model data (0065). The motivation to combine remains the same as outlined above.
With regard to claims 4, 33, and 42, Afergan in view of McNair discloses the method of claim 1, as outlined above, and Afergan further discloses granting access if the probability value indicates a greater likelihood that the operator of the computing device is a human (0128). The motivation to combine remains the same as outlined above.
With regard to claims 6, 35, and 44, Afergan in view of McNair discloses the method of claim 1, as outlined above, and Afergan further discloses denying access to if the probability value indicates a greater likelihood that the operator of the computing device is an autonomic computer application (0128). The motivation to combine remains the same as outlined above.
With regard to claims 8, 29, 37, 38, 46, and 47, Afergan in view of McNair discloses the method of claim 1, as outlined above, and Afergan further discloses the passive data includes a cookie (0050) that is decrypted (0042). The motivation to combine remains the same as outlined above.
With regard to claims 30, 39, and 48, Afergan in view of McNair discloses the method of claim 1, as outlined above, and McNair further discloses the active data included in the received interest data includes at least one of pointing device vector movements or pointing device vector cadence (column 6 lines 16-35). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to use the vector comparison of McNair to determine the normal behavior of Afergan for the motivation of improved identification of unauthorized users, a stated motivation of both references (Afergan 0128, McNair column 1 lines 6-9).
Claims 5, 34, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afergan in view of McNair, in further view of Farahat et al., USPN 2005/0144067.
With regard to claims 5, 34, and 43, Afergan in view of McNair discloses the method of claim 1, as outlined above, and but does not disclose using CAPTCHA if the user is likely not human. Farahat discloses a method of detecting automated agents (0053), similar to that of Afergan, and further discloses  providing a Completely Automated Public Turing test to tell Computers and Humans Apart (CAPTCHA) to the computing device attempting to access the server if a probability value (0057) does not indicate a greater likelihood that the operator of the computing device is a human (0058). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to use the CAPTCHA of Farahat to test a possible bot of Afergan in view of McNair for the motivation of improved identification of automated users, a stated motivation of Afergan (0128) and  Farahat (0050-0051).
Claims 7, 36, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Afergan in view of McNair, in further view of O’Connell et al., USPN 2007/0239604.
With regard to claims 7, 36, and 45, Afergan in view of McNair discloses the method of claim 1, as outlined above, and but does not disclose using JavaScript. O’Connell discloses a method of detecting automated agents (0020), similar to that of Afergan, and further discloses using CACPTCHA (0005) and JavaScript (0026). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to use the JavaScript of O’Connell to perform the method of Afergan in view of McNair for the motivation of providing extra functionality, a stated motivation of O’Connell (0026).
Response to Arguments
Applicant’s arguments, filed 5 October 2022, have been fully considered and are persuasive in view of the amendments filed with them.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendments.
References Cited
Kaminsky et al., USPN 2015/0112892, discloses a method of determining the likelihood of an access request coming from a bot (0005), using active and passive methods (0014), but is not seen as prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434